           Case 1:20-cv-02023-MKV Representing
                                   Document    Management Exclusively in Workplace Law and Related Litigation
                                                 59 Filed 03/19/21 Page 1 of 1
                                                                ALBANY, NY             DETROIT, MI        MILWAUKEE, WI         RALEIGH, NC
                                           Jackson Lewis P.C.
                                                                ALBUQUERQUE, NM        GRAND RAPIDS, MI   MINNEAPOLIS, MN       RAPID CITY, SD
                                             666 Third Avenue   ATLANTA, GA            GREENVILLE, SC     MONMOUTH COUNTY, NJ   RICHMOND, VA
                                      New York NY 10017-4030    AUSTIN, TX             HARTFORD, CT       NEW ORLEANS, LA       SACRAMENTO, CA
                                            Tel 212 545-4000    BALTIMORE, MD          HONOLULU, HI       NEW YORK, NY          SALT LAKE CITY, UT
                                                                BERKELEY HEIGHTS, NJ   HOUSTON, TX        NORFOLK, VA           SAN DIEGO, CA
                                            Fax 212 972-3213
                                                                BIRMINGHAM, AL         INDIANAPOLIS, IN   OMAHA, NE             SAN FRANCISCO, CA
                                                                BOSTON, MA             JACKSONVILLE, FL   ORANGE COUNTY, CA     SAN JUAN, PR
                                                                CHARLOTTE, NC          KANSAS CITY REGION ORLANDO, FL           SEATTLE, WA
                                                                CHICAGO, IL            LAS VEGAS, NV      PHILADELPHIA, PA      SILICON VALLEY, CA
                                                                CINCINNATI, OH         LONG ISLAND, NY    PHOENIX, AZ           ST. LOUIS, MO
                                                                CLEVELAND, OH          LOS ANGELES, CA    PITTSBURGH, PA        TAMPA, FL
                                                                DALLAS, TX             MADISON, WI        PORTLAND, OR          WASHINGTON DC REGION
                                                                DAYTON, OH             MEMPHIS, TN        PORTSMOUTH, NH        WHITE PLAINS, NY
                                                                DENVER, CO             MIAMI, FL          PROVIDENCE, RI




MY DIRECT DIAL IS: (212) 545-4028
MY EMAIL ADDRESS IS: DIANE.WINDHOLZ@JACKSONLEWIS.COM


                                                                0DUFK


9,$(&)                                                                                               USDC SDNY
                                                                                                       DOCUMENT
+RQRUDEOH0DU\.D\9\VNRFLO                                                                           ELECTRONICALLY FILED
8QLWHG6WDWHV'LVWULFW&RXUW                                                                          DOC #:
6RXWKHUQ'LVWULFWRI1HZ<RUN                                                                         DATE FILED: 3/19/2021
3HDUO6WUHHW
1HZ<RUN1HZ<RUN

                                                     5( /HYH\Y260$YLDWLRQ,QFHWDO
                                                           &LYLO&DVH1RFY0.9

'HDU-XGJH9\VNRFLO

               7KLV ILUP UHSUHVHQWV 'HIHQGDQWV 260 $YLDWLRQ ,QF ³260 $YLDWLRQ´  DQG
1RUZHJLDQ$LU6KXWWOH$6$ ³1RUZHJLDQ´  FROOHFWLYHO\³'HIHQGDQWV´ LQFRQQHFWLRQZLWKWKH
DERYHUHIHUHQFHG PDWWHU  :H ZULWH WR UHVSHFWIXOO\ UHTXHVW D VWD\ LQ WKLV PDWWHU SXUVXDQW WR 
86&DV'HIHQGDQWVKDYHILOHGIRU&KDSWHUEDQNUXSWF\SURWHFWLRQVLQWKH8QLWHG6WDWHV
%DQNUXSWF\&RXUW6RXWKHUQ'LVWULFWRI)ORULGD&DVH1REN60*

                  :HWKDQNWKH&RXUWIRULWVDWWHQWLRQWRWKLVPDWWHU

                                                                              5HVSHFWIXOO\VXEPLWWHG

                                                                              V'LDQH:LQGKRO]
                                                                              'LDQH:LQGKRO]

FF     &RXQVHORI5HFRUG YLD(&) 
Y
                                GRANTED. This case is stayed as a result of the bankruptcy described in
                                ECF Nos. 56 and 58. The Parties should inform the Court within five days
                                of the resolution of the bankruptcy or an order of the bankruptcy court
                                lifting the automatic stay. SO ORDER
                                                               ORDERED.
                                                                    ER
                                                                     RED.

                                                         3/19/2021
